IN TI'lE UNlTED STATES BANKRUPTCY C()URT
FOR 'I`HE \VESTERN DISTRIC'I` OF TEXAS - EL PASO

lN RE: CASE NO.

Rocky E. Paredes
Myrna Paredes

Chapter l3

EMWSOO'SW’JWCM

Debtor(s)

CHA|’TER l3 PLAN AND MOTIONS FOR
VALUAT|()N ANl) LlEN AVO|DANCE

nw

 

lf you oppose the Plan’s treatment of`your claim or any provisions of this Plan. YOU MUS'I` FlLE AN OBJEC'I`|ON to confirmation
no later than fourteen (14) days before the confirmation hearing date.

Use of`tlie singular word “Debtor" in this l’lan includes the plural where appropriate All section references (“§") are to the
Bankruptcy Code unless otherwise noted.

'l`he following matters may be of particular importance. l)el)mrs must check one box on each line 10 stale whether or not the l’hm
ilchm/e.\' each of the following items. lf an item is checked as "Not lncluded"' or if both boxes are checked, the provision will be

ineffective ifset out later in the Plan.

 

 

 

l. Plan Overview

 

A limit on the amount of secured claim based on valuation of collateral for
l.l the claim, set out in Sections 7.8 and 7.9, which may result in a partial |z] lncluded |:] Not lncluded

payment or no payment at all to the secured creditor

 

 

 

 

 

Avoidance ofa wholl uns‘cured lien or `udicial lien or non )ossessor ',

I.Z y ." . J . . l ) 121 lncluded [:] Not lncluded
nonpurchase-money security interest, set out in Sectrons 7.9 and 7.10

l.3 Nonstandard provisions, set out in Section 8 121 lncluded [:] Not lncluded

 

 

 

2. l’lan Summary

2.1 Debtor's Plan payment will be $2059 per lnont|i, paid by |]3rd Party Epay (if` accepted by Trustee), I:|Payroll Order, or
If]Direct (Money Order or Cashier's Clleck). Variable payments, if applicable. are proposed as follows:

 

 

 

 

Months lAmount of Montll|v Pavment l
Paymcnt # 1 = 82059 X 60 months, Mos Begin: 1, End: 60, Total$ 123540
[1 - eo l$2059 l

 

'l`he term ofthe Plan is § mont|ls. The gross amount to be paid to the Trustee (sometimes. the "base amount") is
5123,540.00.
Under this Plan, the Trustee will pay all allowed priority claims in f`ull; all allowed secured claims to the extent ofthe value

ofthe collateral or the amount ofthe claim, whichever amount is provided for in Sections 7.7 and 7.8; and approximately §%
to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in the Plan.

!~)
l\)

This l’lan does not allow claims. A creditor must file a proofof claim by the applicable deadline to receive
distributions under the plan as eonfirmed. Creditors are referred to the Federa| Rules of Bankruptcy l’rocedure, the
Local Bankruptcy Rulcs for the Western District ofTexas, and the Standing Order for Cl\apter 13 Administration for
this Division for information on procedures and deadlines.

2.3 The aggregate value of Debtor's non-exempt assets is: $ 0.00 .

3. Vesting ol` Estate Property

I:] Upon confirmation of the Plan, all property of`the estate shall vest in the Debtor. shall not remain property of the estate,

Sol`l\\'axe Copyrigl\l (c) l996-20l9 Best Case, LLC - \\'\\'\i~,bestcase com Besl Case Bankmptcy

4.1

and shall not be subject to the automatic stay of§ 362; provided liowe\'er, in the event of conversion oftliis case to chapter 7
the property of the Debtor as of the petition date should revest in the estate.

[2] Upoii confirmation oftlie Plan, all property ofthe estateshall not vest in the Debtor, shall remain property ofthc estate.
and shall remain subject to the automatic stay of§ 362.

4.'1`ax Refunds and Annual Tax Returns

'l'ax Rel`unds.

A|l tax refunds received by Debtor (or either Debtor ifajoint case) while the chapter 13 ease is pending shall be allocated as
set forth below:

l) The total amount oftlie aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon receipt. be
paid and turned over to the Trustee as additional disposable income and such amount shall increase the base amount of the
Plaii. The Plan shall be deemed modified accordingly, and the 'l`i'ustee will file a notice ofplan modification within 21
days of receipt of the tax refund;

2) This 82,000.00 annual limit shall apply to botlijoint-debtor and single-debtor cases;
3) The 82,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

4) Notwithstanding subparagraph (l) above. Debtor may file a notice to retain the portion oftlie tax refund otherwise payable
to the Plan under subparagraph (l) with twenty-one (?.l) day negative notice as set foi1h in Local Rule 9014(a) if, at the
time ofreceipt ofa refund, Debtor’s Plan provides for the payment of` 100% of`allowed general unsecured claims within
the tertii of`this l’lan. lftlie Trustee does not object within the twenty-one (2 l ) day negative notice period, Debtor may
retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check ifthe check is made payable to Debtor.

Annual Tax Returns.

Debtor shall provide a copy of the annual post~petitioii income tax return to the Trustee if requested to do so or if required to
do so pursuant to the Standing Order for Cliapter |3 Admiiiistration for the division in which this case is pending. lf`tliis is a
joint ease, each Debtor shall comply with this provision if separate returns are filed.

S. l’i‘e-Coiif`irmation Adcquate Pi'otection Payments

Pre-confirmation adequate protection payments under § l326(a)( l ) and § 502(b) shall be made as provided below, and
pursuant to the Standing Order for Cliapter 13 Administration for the division in which this case is pending:

A. All pre-confirmation payments i frequired by § 1326(c) and proposed below will be made by the Cliapter 13 'Fustee
without further order of the Court. Sucli payments shall be considered payments pursuant to § 1326(a) and 28 U.S.C. §
586(e).

B. lftlie Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-confirmation
adequate protection payments due, then such payments shall be paid on a pro rata basis, with the exception of ongoing
monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the lirst plan payment is due. To
receive adequate protection payments, a secured creditor must have on file with the Clerk of`the Court a timely filed and
allowed pi'ool`ofclaim. The proof`ofclaim must include proo|`ofthe creditors security interest and shall be served on the
Cliapter 13 Trustee, the Debtor and Debtor's attorney. 'l`he Trustee will thereafter commence disbursement of`
preconfirmation adequate protection payments in the next regularly scheduled monthly disbursement following the filing
of the claini, subject to normal operating procedures

D. The Debtor proposes the following pre-confirmation adequate protection (‘Al"’) payments. 'l`he Trustee shall apply
pre-confirmation adequate protection payments to accrued interest, il`applicable, and then to principal. AI’ payments shall
cease upon confirmation of the l’|an.

 

Creditor & Col|atera|

liiterest Rate,

. . 1 t ,z
|f(jlmm ls ()t it.r Trt. itiiicnt

Monthly AP

 

 

 

 

 

 

 

l’a 'ment Reinarl's
y Over Secured `
-NONE~
6. Executory Conti‘acts / Unexpired Le:ises / Coiitraets for l)ecd
6.1 Pursuaiit to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired

leases, and/or contracts for deed as follows:

Sofi\\‘are Cop) right (c) 1996-2019 Best Case, LLC - \v\\‘\\'.bcstcase.coin llest Case Banki'uptcy

 

 

 

 

 

 

 

 

Ciirreiit Monthly
. ` . . l’ayment to be |’aid

Creditor Propert) or Contr.ict Dtscription Direc"y by the

l)ebtor t
-NONE- l
6.2 Pursuant to § l322(b)(7) and §365, l)ebtor hereby elects to reject the following executory contracts, unexpired leascs,
and/or contracts for deed:
Creditt)r I’roperty
Progressive Leasing Tires

 

 

 

 

7. '1`reatment of Claiiiis

7.1 Administrative Claims & Request for Attoriiey Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. All other
administrative claims, including Debtor`s attorney l`ees, shall be paid according to the terms of`this Plan.

Upoii confirmation ofthe Plan, the Court approves and awards 83,600.00 to Debtor's attorney as an administrative claim for
legal services performed in this case in accordance with the applicable benchmark. Debtors attorney may tile applications for
an additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Ru|es for the Western District of
Texas, and the Standing Order for Cliapter 13 Administration for the division in which this case is pending. lf`additional
monies are availab|e. the Trustee inay, within his or her discretion. disburse such funds to this class on a pro rata basis. The
Trustee shall disburse payments to the attomey as follows:

 

 

 

Debtor,$ A“omcv Ainount of Fce Paid Payinent Additional
' Through the Plan Methotl: Provisioiis
Jessica Medina 24109542 $3,100.00 [2] Standing Order
[:] Other

 

 

 

 

 

7.2 l’riority Claiins.
All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred distributions by the
Trustee. unless: (l) the holder of`a particular claim agrees to a different treatment of such claim; or (2) such claim is provided
for under § l322(a)(~'1). Unless the Plan provides otherwise, the distributions shall be made by theTrustee. lf`the Plan
identifies a creditor`s claim as a priority claim and the creditor files the claim as a general unsecured claim, the claim shall be
treated as a general unsecured claim unless otherwise ordered by the Court. lf any priority claim is filed for a debt that was
either not scheduled or scheduled as a general unsecured claiin, the claim shall be allowed as a priority claim unless otherwise
ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless otherwise ordered by the Court or unless
specifically allowed under § l322(b)(10) and provided for below.

The amount set forth in the Plan is an estimate and if`the actual allowed claim is in a different amount, the amount to be paid
pursuant to the Plan shall be the amount due on the allowed claim.

Doinestic Support Obligations (“DSO"). The Trustee shall pay all pre-petition DSO claims throuin the Plan unless the Court
orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holders agent.
pursuant to the terms ofthe DSO.

The '|`rustee shall disburse payments to the following creditors holding priority claims:

 

 

 

 

 

 

 

. . . list. Claiiii last
Creditor Descriptioii Mont|il\'
Amouiit ~

l’ayinent

|nternal Revenue Service Taxes and certain other debts $0.00 Pro-Rata paid after secured
owed to governmental units creditors

 

|fadditional monies are available, the Trustee may. within his or her discretion, disburse such funds to this class on a pro rata basis.
7.3 Arrears on Assumed Executory C0ntracts/Lcases/Contracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases. and/or contracts for
deeds. The amounts listed below by Debtor are estimates lf`a creditor files a proof of claim and the claim for arrears or the
ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall be based on the
creditor’s claim unless a different amount is established by court order.

Those creditors holding claims within this class areas follo\vs:

Soft\\are Copyrighi tc) 1996-2019 Best Case, LLC ~ nw\v.bcstcase.eoin Best Case Bankniptcy

 

Creditor & Col|atera|

Arrears & Treatment of
Arrears 'I`hrough the l’lan

Amount of Ongoiiig l\'lonthly
Payment Through the Plan

 

 

-NONE-

 

 

 

 

7.~1

Collateral to be Surrendei'ed.

Upon the entry of an order confirming the Plan or an order modifying the Plan. the stay shall automatically terminate with
regard to the collateral surrendered Upon the entry of such order, the creditor shall have ninety (90) days from the date of the
order to file a claim or amended claim as to any deficiency balance that may rcmain, and such deficiency balance will be paid
as a general unsecured claim. Any such claim is subject to objection.

Debtor surrenders the following collateral:

 

Cretlitor

Collateral Loeation of Collateral

 

 

-NONE-

 

 

 

 

7.5

Creditors to be 1’aitl l)irectly by Debtor (Other Than Moi'tgage Cretlitors), by a Thii'd I’arty, or by a Co-Debtor.

lUSE ONLY lF 'l`HERE lS NO DEFAUL'I`]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been paid in
full as determined by the note and/or applicable nonbankruptcy law.

lfcertain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the Plan
for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the 'l`rustee and are deemed
to be payments made pursuant to the Plan.

The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 

 

 

 

 

 

 

 

 

 

1Creditor Co|lateral Debt Momh|y Remarks ldcm'f'v
Owetl Payment Pa_ver
Tax 7383 Luz De Lumbre $5,986.00 $0.00 2019 and previous tax years Mr. Cooper
Assessor/Co||ector Ave. El Paso, TX 79912 §
El Paso County l
7.6 Mortgage Creditors: Ongoing Mortgage Payinents & Direct Mortgage Paymcnts on l)ebtor’s 1’rincipal Residencc.

Sof`twaic Copyn`glu (c) 1996-2019 llcst Case, LLC ~ \\'\\w_bestcase.coin

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for underPLAN PROVlSlONS 8.
l\'onstandard Plan l’rovisions. the Trustee shall pay all postpetition monthly mortgage payments to the mortgagee. Ongoing
mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. lf Debtor makes a
Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required below, the Trustee shall
hold plan payments until a sufficient amount is received to make a ftill ongoing mortgage payment. Debtor shall provide to the
Trustee all notices received front Mortgage Creditors including, statements, escrow notices, default notifications, and notices
concerning changes of the interest rate ifa variable rate mortgage. The automatic stay is modified to permit lvlortgage
Creditors to issue such notices.

'l`he Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed pursuant
to Bankruptcy Rule 3002. l(b) and to pay f`ees, expenses, and charges based on Notice filed pursuant to Bankruptcy Rule
3002.l(c). The Trustee may request that the Debtor file amended Scliedttles l and .l. and the Debtor shall do so on or within
thirty (30) days after receiving such a request from the Trustee. lf Debtor lacks the disposable income to pay the ongoing
mortgage payment, the Trtistee may seek dismissal. The Debtor or the 'l`rustee may seek to modify the Plan based on Debto`rs
current income. Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.

Alternatively, upon the filing by a Mortgage Creditor ofa Notice pursuant to Baiikrtiptcy Rule 3002. l(b) or 3002. l(c), the
Trustee may file a Notice of increase of l’lan Payinent with the Court if`the Trustee reasonably believes that, under the
circumstances, the increased payment should be DebtoI’s responsibility. The Trustee shall serve the Notice ol` increase of
Plan Payinent on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (l) increase in the mortgage
payment or claim for expense is caused by Debtot’s failure to pay tax, insurance or other obligations to the mortgagee that the
Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtot’s full disposable income
because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3) cases where because of the
increase due the Mortgage Creditor` the current Plan would fail to pay fully the amount provided under the l’lan to allowed
secured, priority, and administrative claims and any required amount to be paid to general unsecured claims under the terms
ofthe confirmed Plan by reason of§ |325(a)(4) or otlierwise.

'I`he amount set forth in a Notice of lncrease of |’lan I’ayment shall become the modified Plan payment. and the Plan base
shall be correspondingly increased. The Debtor must file a motion to modify Plan. supported by amended Schedules l and J as

Besl C asc Bankruptcy

well as income verification, if the Debtor believes there is not, at that time, sufficient disposable income to pay the increased
Plan payment or there is otherwise basis to amend the i’lan rather than pay the increased Plan payment. The Debtofs motion
to modify Plan shall be filed no later titan thirty (30) days after Trustee`s Notice of|ncrease in Plan Payment is filed.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision ofthe Plan shall serve as adequate notice of`the possibility.

if Debtor is current as of` the petition date and elects to pay the ongoing mortgage directly but subsequently def`auits, Debtor
should file a motion to modify the i’|an within thirty (30) days of` receiving notice of`the default to provide for the payment of
the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee. The motion to modify
the Plan must state the name, address, and account number of the Mortgage Creditor to whom payments are to be made; the
date the Trustee is to commence the ongoing mortgage payments; and the treatment ofthe post-petition delinquency including
the gap between the date when Debtor modified the Plan and the date on which the Trustee is to commence the ongoing
mortgage payments 'l`he Trustee tnay also file a motion to modify the l’lan in the event ofa post-petition defau|t.

The Standing Order for Cliapter 13 Administration f`or the division in which this case is pending as to ongoing mortgage
payments shall also apply.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROVlSlONS 8. Nonstandard l’lan l’rovisions. 'l`he Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on confirmation of`the Plan cause for such deviation.
Avoidance ofadministrative fees alone shall not be considered cause.

The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those creditors
holding a secured claim with ongoing mortgage payments are as foilows:

 

 

 

 

 

 

 

 

Monthly :;l:tccr:;;r l’ayment i)ue
Creditor l’roperty Address Mortgage . ‘ . l)ate (per Paid B_v:
informational `
Pa_vment contract)
purposes only) ;
Mr. Cooper 7383 Luz De Lumbre Ave. El $1,349.00 6.00% 1st of month E] Trustee l
Paso, TX 79912 El Paso County (Condui[) 1
g l
Debtor
(Direct)

 

7.7

Secured Claims: Cure Arrears on Long Term l)el)t and Mortg:\ge Arrears on l)ebtor’s

Principal Residencc.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule set forth
belo\v. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on Debtors Principa|
Residence, the default will be deemed cured and the note reinstated according to its original terms, including the retention of
any security interest. The pre-petition arrears set forth below is an estimate only and the 'i`rustee shall pay the pre-petition
arrears based on the proof of claim as filed by the creditor. unless a different amount is allowed pursuant to a court order.

lftltere are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid on a
pro rata basis. ifadditional monies are available. the 'l`rustee may, within his or her discretion` disburse such funds to this
class on a pro rata basis.

The following secured creditors hold claims for arrears in this class:

 

 

 

 

 

 

 

 

 

 

iV|onthly
. _. . Estilnated ’ayment or interest Rate ,
Creditor Coliater.\i Descl lptton Arrcamgc Mcthod or (ihlpplicab|c) Remarl\s
Distribution
Mr. Cooper 7383 Luz De Lumbre Ave. E| $12,000.00 Pro-Rata 6.00% 9 mo(s) arrears
Paso, TX 79912 El Paso include April 2019
County
7.8 Securcd Claims: Treatment of Ciaim and Motiou to Value Coi|ateral l’ursuant to § S()(); and 910 Day Ciaims/l Year

Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlieron (l) the
date the underlying debt, as determined by non-bankruptcy |aw, has been paid in f`uii; or (2) the date dischage is entered
under § 1328. if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the
creditors pursuant to applicable non-bankruptcy law.

Sof`tware Copyright (c) 1996-2019 Bcst Case_ LLC - \\'\\\v.l)esteasc.com Best Case Bankruptcy

Debtor moves to value the collateral described below in the amounts indicated The values as stated below represent tlte fair
market value of tlte collateral pursuant to § 506(21)(2). Objections to the valuation of` collateral proposed by this l\'fotion and
the Plan tttttst be filed tto later titan fourteen (i-'l) days before tlte confirmation hearing date. lfno timely objection is filed. the
relief reqttested tttay be granted in conjunction with the confirmation ofthe Plan.

'I`lte Trttstee shall pay the allowed secured claims, which require tlte filing of`a proof`of`claim, to tlte extent oftite value of`the
collateral or tlte full payment of the claim as specified below, pitts interest thereon at the rate specified in this Plan.Failure of
the secured creditor to object will be deemed acceptance of tlte plan under§ l325(a)(5)(A) Except f`or secured claims for

which provision is made to pay tlte full amount oftlte claim notwithstanding tlte value oftlte coilateral, the portion of`any
allowed claim that exceeds the value oftlte collateral shall be treated as an unsecured claim under Section 7.l l beio\v.

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ . , ` Equa| _ l‘)l() l
; . ' n . . Antount of Fatr Marl\ct interest v Unsecured 1 t . , x
tCrcdttor Collatetal l)t.scrtptton nom (Est) Value Ratc Monthly jcmm `C`l.tun.’
` Payment l *" t
Conn's Dishwasher and stove 54,882.00 $400.00 6.00% Pro-Rata $4,482.00 [] j
Conn's Sofa set $3,867.00 $400.00 6.00% Pro-Rata $3,467.00 11 g
Teachers FCU 2012 Nissan Maxima $517.50 $6,350.00 6.00% Pro-Rata $0.00 t ;]

 

 

*** Debtor indicatcs. by notation (2]) that the collateral which secures tlte claim was purchased within 9l0 days if`a vehicle or within

l year if personal property pursuant to § 1325(a) (ltanging paragraph).
if additional monies are available, tlte 'l`rustee may, within his or her discretion, disburse such funds to this class on a pro rata
basis.
lfany secured proof of claittt is timely filed for a debt that was either not scheduled or scheduled as ttnsecured, tlte claim shall
be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with interest at 6.00 %
per annum and shall be paid on a pro rata basis as funds becottte available after payment of any fixed equal monthly payments
payable to other secured creditors listed above.

7.9 Wholly Unsecured Ciaims.

 

NOTICE OF DEB'I`OR’S lN'I`ENTlON TO S'l`Rll’ A WHOLLY UNSECURED LlEN

Debtor proposes a Cliapter l3 platt that strips your liett secured by real property to a wholly unsecured claim. Tlte i’lan
alleges that tlte value of`the real property is less titan tltc amount owed on all liens that are senior in priority to your lien.
Your claim will receive tto distributions as a secured claim but will receive distributions as a general unsecured claim.

lfyou disagree with tlte treatment proposed by tlte Plan that will terminate your lien and that will pay your claim asa
general unsecured claim, you tttttst file an objection to the Plan lto later than fourteen (14) days before tlte confirmation
hearing datc. lfyott fail to object, the Bankruptcy Court ntay approve tlte Plan without furtiter noticc.

 

'Upon entry of`a Discltarge Order, tlte holder of tile lictt is required to execute and record a full and unequivocal release of its
liens, encumbrances and security interests secured by tlte real property and to provid ~ a copy of the release to tlte Trustec,
Debtor, and Debtor’s counse|. Notwithstanding the foregoing, tlte holder ofa lien that secures post-petition homeowners’
association fees and assessments will be allowed to retain its lien, bttf only to secure (i) post-petition assessments; and (ii) i
other post-petition amounts, such as legal fees, ifsttclt post-petition amounts are incurred with respect to post-petition fees
`and assessments, and are approved by the Court, if incurred during tlte pendency of tltc bankruptcy casc.

This provision does not apply if a secured creditor does ttot file a proofofclaim.
l

Notice of this l’|an provision ntttst be provided by tlte Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the claim.

lftlte case is dismissed or converted without completion of all Plan payments, tlte liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

'l`ltose creditors holding secured claims that are wholly unsecured and are within this class are as f`ol|ows:

 

 

 

 

 

 

 

 

Creditor Collateral Fair Market Value A.mou"t 01 Sc"mr
Lten(s)

-NONE-

7.10 l\'iotiotts to Avoid Lien l’ursttant to § 522(f`).

The Bankruptcy Code allows certain liens to be avoided. ifa lien is avoided, the creditors claint, to tlte extent allowcd. will
be treated as a general unsecured claim ttttder Scction 7.l |. 'l`he amount of tlte debt set forth in the i’|an is Debtot‘s estimate
and if`the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to tlte Plan shall bc tlte

Sof`t\\'are Copyrigltt (c) 1990-2019 Best Case, i.l.(.` - \v\\'\v`bcslcase.cont Best Case Bankruptcy

amount dtte on tlte allowed claim.

lftlte case is dismissed or converted without completion ofall Plan payments, tlte liens shall be retained by tlte creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(0 to avoid the following liens that impair exemptions Objections to this treatment ntust be filed
no later than fourteen (14) days before the confirmation itearittg date. if`no timely objection is filed, tlte reiiefreqttested may
be granted in conjunction with tlte confirmation of lite Plan. (Debtor tnust list tlte specific exempt property that tlte lien
impairs and tlte basis oftite lien-e.g.judicial licn, non-PMSI, etc.).

 

 

 

 

 

 

 

Creditor l’roperty Subjcct to Lien Liett Atnount to be Secured Type of Liett
Avoided Atnount
Remaining
Capital One Bank 7383 Luz De Lumbre Ave. 100% $0.00 Judgment Lien
El Paso, TX 79912

 

 

7.l l Cetteral Unsecured Claims.
Creditors within this class hold general unsecured claims that are not otherwise provided for in tito Plan, including bttt ttot
limited to creditors’ unsecured claims arising by reason of` lien avoidance or lien strip, rejection of executory contracts or
leases, or bifurcation ofa claim, Payntents to holders ofallowed claims within this class shall be disbursed on a pro rata basis
and shall be disbursed after payment of otlter creditors. The amounts set forth as unsecured claims in Debtors schedules are
estimates ottly. and payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.

8. Nottstandard i’lan Provisions
l\'ottstandard Plan |’rovisions.
The following Plan provisions will be effective only iftltere isa check in the box in Scction 1.3 of tlte Plan.

 

t

1. The Debtor shall pay into the Plan for the payment of creditors a full payment within 30 days of filing this Plan or petition l
and each subsequent payment on the same day of each month thereafter for the duration of the Plan.

2. TAX CLA|MS: Notwithstanding section 7.8 of the Plan, any unscheduled secured claim filed by any taxing authority shall
be paid under the plan with the interest rate specified on the face of the claim.

3. SURRENDER COLLATERAL: in the event any collateral securing a claim is subsequently surrendered, either before or
after confirmation, the creditor will then have 90 days from the date of surrender to amend their claim for any unsecured
deficiency amount, if any. ln the event that the creditor does not amend their claim, it is assumed that the claim has been
satisfied in full by the surrender, and the trustee shall not disburse any further payment to such creditor and any dehciency '
shall be discharged upon completion of the case. in the event the automatic stay is lifted at any time during the case, the
creditor that was granted relief from the automatic stay will have 90 days from the date the stay is lifted to amend their claim
for the deficiency amount, if any. ln the event the creditor does not amend their claim, the claim shall be deemed to have
been satisfied by the foreclosure, and the trustee will not disburse any further payments,

4. Du|y filed and allowed unsecured claims shall receive a pro-rata distribution after payment of all Priority, Secured and
administrative expenses. |f unsecured claims will not be paid in full, neither payments nor duration of the Plan will be
increased merely because the Plan projected a higher percentage payout based upon information available to the Debtor at
the time the Plan was filed. The percentage payout to general unsecured creditors is just an estimate and the actual payout
may differ based on claims actually filed. Any balance remaining on dischargeable unsecured claims after the payments
provided for herein, shall be discharged.

5. Creditors holding claims against the Debtor's real estate which are being treated pursuant to 11 U.S.C. 1322(b)(5) may
send monthly billing statements to the Debtor, but may not seek payment directly from the Debtor for any pre-petition claim.

6. Confirmation of this plan does not bar a party in interest from objecting to a claim.

 

7. Notwithstanding any other provision on this Planl the Debtor(s) shall be entitled to the receipt and use of any income tax
refund received during the Plan, and shall not be required to turn it over to the Trustee. l

 

Failttre to place attv ttottstattdard provision in this section results in tile nonstandard provision being \‘oid.

l certify that all ttonstattdard platt provisions are contained in this section ofthe Plan

h Date: L~\ ci\?;li l q

 

Mmedina 341®542

Sot`t\\are Copytight (c) l‘)‘)()-?Ol‘) Best C:tsc. LLC - \v\\\v.bcslcasc.com lic\t L`;t\c iiankruptc)

Debtor's Attorney
State Bar No. 24109542 TX

%/'9”@'-4

Rg€i{y E. Paredes

cbtor
a/w@ %/WQ@»)

lerné redes
Joint btor

Certilicatc of Scrviee

Debtor shall be responsible t`or service of the Plan on the Trustee and all parties in interest.

Sot`l\\'are Copylighl (c) l‘)96-2019 licst Case, l.!.C - \v\\'w.l)eslcnse.com lle$t C;tse Bankruptcy

United States Bankruptcy Court
Western District of Texas

 

ln re Rocky E. Paredes Case No.
M\'rna Paredes Cliapter 13
Debtor(s)

Certiticate of Service

 

The undersigned hereby certifies that the attached Cliapter 13 Plan was served on L`l/ lZ-Qs§l_ to
the Debtor(s) Rocky E. Paredes , and Myrna Paredes at 7383 Luz De Lumbre Ave.. El Paso, TX
799|2, the Chapter 13 'I`rustee, Stuart C. Cox, 1760 N. Lee Trevino Dr., El Paso. TX 79936. 'l`he
United States Trustee, 615 E. I~Iouston. Suite 533, P.O. Box 1539, San Antonio, TX 78295-1539. and
the entities listed on the attached list, at the addresses listed. via electronic means as listed on the

court’s ECF noticing system or by regular lirst class mail.

 

Et r Borr o 787107
/Iiguel Flores 2403()574
Jessica Medina 24109542
Attorney for Tanzy & Bort'ego La\v Ofiices, P.L.L.C.

Academy Of Diabetes Thyroid and Endocrin
1516 Lomaland Dr.
El PaSO, TX 79935-4202

AES/Bela US Bank
2500 Broadway
P.O. BOX 203101
Helena, MT 59620

AT & T U-VerSe
Bankruptcy'Department
P.O. Box 769
Arlington, TX 76004

AT & T U-VerSe
c/o.AFNI

P.O. Box 20939
Ferndale, MI 48220

AT & T U-Verse

c/o IC Systems Inc.

444 Highway 96 East

P.O. BOX 64378

Saint Paul, MN 55164-0378

Attorney General

10t:h & ConSt:it:ut:ion N.W.
Main Justice Bldg. #5111
Washington, DC 20530

Capital One Bank
10700 Capital One Way
Richmond, VA 23060

Charter Communications
400 Atlantic St.
Stamford, CT 06901

Charter Communications

c/o Southwest Credit Syscems, Inc.
5910 W Plano Parkway

Suite 100

Plano, TX 75093-4638

City of El Paso Municipal Court
810 E Overland Ave
El Paso, TX 79901

City of El Paso Municipal Court
c/o Delgado Acosta Spencer
Linbarger & Perez

221 North Kansas St. 1400

El Paso, TX 79901

Conn'S
P.O. Box 2358
Beaumont, TX 77704

Conn's
P.O. Box 2358
Beaumont, TX 77704

Conn'S

c/o GC Services Limited Partnership
P.O. Box 3346

Houston, TX 77253

Credit One
PO BOX 60500
City of Industry, CA 91716-0500

Credit One

c/o Midland Credit Management
2365 Northside Dr.

Suite 300

San Diego, CA 92108

Department Of Education/Navient
P.O. BOX 9500
Wilkes Barre, PA 18773

FHA/HUD
451 7th Street S.W.
Washington, DC 20410

First Light FCU
P.O. BOX 24901
El PaSO, TX 79914-9001

FirSt Light FCU

c/o Transworld Systems, Inc.
Collection.Agency

500 Virginia Dr., Suite 514
Fort Washington, PA 19034

Internal Revenue Service
Special Procedures Branch
300 E. 8th Street

Stop 5022

AuStin, TX 78701

Internal Revenue Service

Special Procedures Staff- Insolvency
P.O. BOX 7346

Philadelphia, PA 19101

Internal Revenue Service
c/O U.S. Attorney/IRS
601 N. W. Loop 410

Suite 600

San Antonio, TX 78216

Mobiloans
P.O. Box 1409
Marksville, LA 71351

Mr. Cooper
8950 Cypress Waters Blvd.
Dallas, TX 75019

Mr. Cooper
8950 Cypress Waters Blvd.
Dallas, TX 75019

Progressive Insurance
256 Data Drive
Draper, UT 84020

Progressive Insurance

c/o Credit Collection Services
725 Canton Street

Norwood, MA 02062

Progressive Insurance

c/O The Receivable Management Services
240 Emery St.

Bethlehem, PA 18015

Progressive Leasing
256 West Data Drive
Draper, UT 84020

Republic Bank & Trust Company
601 West Market Street
Louisville, KY 40202-2700

Republic Bank & Trust Company
c/o NCB Management Services, Inc.
One Allied Drive

Feasterville Trevose, PA 19053

Speedy Cash

Customer Relations
3611 North Ridge Road
Wichita, KS 67205-1214

Speedy CaSh

c/o AD Astra Recovery
7330 W. 33rd Street N.
Suite 118

WiChita, KS 67205

Tax ASSeSSOr/Collector
P.O. Box 2992
El Paso, TX 79999

Teachers FCU
12020 Rojas Drive
El Paso, TX 79936

The Cash Store
1901 Gateway'Drive
Suite 200

Irving, TX 75038

The Cash Store

C/O Cottonwood Financial
9411 Alameda Avenue

El PaSO, TX 79907-5640

U.S. Attorney/FHA/HUD/IRS/VA
601 N.w. Loop 410

Suite 600

San Antonio, TX 78216

Veterans Administration

Attn: Support Services Division (243)
701 Clay Avenue

Waco, TX 76799-0001

